









Amended and Restated Employment Agreement (this “Agreement”), dated as of
February 26, 2020 (the “Effective Date”), between Virtu Financial Operating LLC,
a Delaware limited liability company (together with all parents, affiliates and
subsidiaries as the "Company"), and Brett Fairclough (“Executive”).


WHEREAS, the Company and Executive are party to an offer letter dated April 17,
2019 (the “Existing Agreement”) and desire to amend and restate the Existing
Agreement as herein provided; and


WHEREAS, Executives’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants described herein, is a
material inducement to the Company’s willingness to provide equity-based
compensation to Executive as described herein, and the Company would not
otherwise grant such equity-based compensation to Executive if Executive did not
agree to enter into this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:


1.
Term.



a.
The term of Executive’s employment under this Agreement shall continue from the
Effective Date until the four (4)-year anniversary of the Effective Date (the
“Initial Expiration Date”), provided that on the Initial Expiration Date and
each subsequent anniversary of the Initial Expiration Date, the term of
Executive’s employment under this Agreement shall be extended for one (1)
additional year unless either party provides written notice to the other party
at least ninety (90) days prior to the Initial Expiration Date (or any such
anniversary, as applicable) that Executive’s employment hereunder shall not be
so extended (in which case, Executive’s employment under this Agreement shall
terminate on the Initial Expiration Date or expiration of the extended term, as
applicable); provided, however, that Executive’s employment under this Agreement
may be terminated at any time pursuant to the provisions of Section 5. The
period of time from the Effective Date through the termination of this Agreement
and Executive’s employment hereunder pursuant to its terms is herein referred to
as the “Term”; and the date on which the Term is scheduled to expire (i.e., the
Initial Expiration Date or the scheduled expiration of the extended term, if
applicable) is herein referred to as the “Expiration Date.” Notwithstanding
anything contained herein to the contrary, if upon the effective date of a
Change in Control, the Expiration Date is less than one (1) year from the date
of such Change in Control, the Term shall automatically be renewed so that the
Expiration Date is one (1) year from the effective date of such Change in
Control.



b.
Executive agrees and acknowledges that the Company has no obligation to extend
the Term or to continue Executive’s employment following the Expiration Date,
and Executive expressly acknowledges that no promises or understandings to the
contrary have been made or reached. Executive also agrees and acknowledges that,
should Executive and the Company choose to continue Executive’s employment for
any period of time following the Expiration Date without extending the term of
Executive’s employment under this Agreement or entering into a new written
employment agreement, Executive’s employment with the Company shall be “at
will,” such that the Company may terminate Executive’s employment at any time,
with or without reason and with or without notice, and Executive may resign at
any time, with or without reason and with or without notice (for the sake of
clarity, the provisions of this Agreement shall not apply following the
expiration of the Term (except as otherwise expressly provided herein)).



2.
Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.



a.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person; provided,
that in no event shall any entity Controlled by Vincent Viola but in which the
Company does not have a direct or indirect ownership interest be treated as an
Affiliate of the Company.



b.
“Cause” means that any of the following occurs:



i.
Executive is convicted of, or pleads guilty or nolo contendere to, any felony or
commits any fraudulent or illegal acts with regard to the Company or its
employees, independent contractors, officers, members or managers;



ii.
Executive is repeatedly intoxicated or under the influence of illegal substances
while performing his employment duties;



iii.
Executive does not have any necessary license or regulatorily required
qualification, or becomes subject to a decree or order, in each case, from a
regulatory agency, in each case, that prevents him from working for the Company;



iv.
Execuitve (A) violates any material regulatory or trading policy, procedure,
requirement, rule or regulation of the Company, any exchange, regulatory agency
or self-regulatory body with authority to govern or regulate him or the Company,
(B) violates any material obligation or is in breach of any representation in
this Agreement (including for the avoidance of doubt any exhibit hereto), or (C)
violates any material written company policy as stated in the Company’s employee
policy manual (as amended or revised by the Company from time to time) or the
Company’s Code of Conduct and Ethics; provided, that any act, or failure to act,
based upon the instructions of the Board or the Chief Executive Officer (“CEO”)
or reasonably based upon the written advice of counsel for the Company shall not
be considered a violation under clauses (A) or (C) herein;



v.
Executives intentionally and wrongfully damages material assets of the Company;



vi.
Executive intentionally and wrongfully discloses material confidential
information of the Company; or



vii.
Executive intentionally and wrongfully engages in any competitive activity which
constitutes a material breach of this Agreement, the Proprietary Invention
Assignment, Noncompetition and Confidentiality Agreement, and/or a breach of his
duty of loyalty;



provided that Cause shall not apply to any act or omission described above
unless the Company provides written notice of the act or omission (which, except
in the case of an allegation of Cause that is subject to cure, may be provided
at the time of termination) and, with respect to clauses (iii), (iv), or (vi),
if curable, the act or omission is cured within 10 days after receipt of such
notice and does not recur within 180 days after the initial act or omission.


c.
“Change in Control” has the meaning set forth in the Plan.



d.
“Control” means (including, with correlative meanings, the terms “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities or by contract.



e.
“Good Reason” means the termination of Executive’s employment at his initiative
after, without Executive’s prior written consent, one (1) or more of the
following events:



i.
an adverse change in Executive’s title or reporting relationship such that he no
longer reports to the Chief Executive Officer of the ultimate parent company of
Virtu or a material reduction in authority, duties or responsibilities at the
Company or a successor employer relative to the Executive’s authority, duties or
responsibilities (with respect to a termination in connection with a Change in
Control, relative to Executive’s authority, title, duties or responsibilities
immediately prior to the Change in Control) or are being required to report
other than to the CEO or the Board or a material reduction in Base Salary;



ii.
a material breach of this Agreement by the Company or a successor employer; or



iii.
required relocation or performance of primary services (other than through
routine and reasonable travel) by the Executive more than thirty (30) miles from
his current place of employment in order to continue to perform the duties and
responsibilities of his position.



Notwithstanding the above, Executive’s termination of employment will not be for
Good Reason unless (1) he notifies the Company in writing of the existence of
the condition that he believes constitutes Good Reason within 30 days of the
initial existence of such condition (which notice specifically identifies such
condition), (2) the Company fails to remedy such condition within thirty (30)
days after the date on which it receives such notice (the “Remedial Period”),
and (3) so long as the Company acknowledges in writing the existence of Good
Reason, the Executive actually terminates employment within thirty (30) days
following the expiration of the Remedial Period and before the Company remedies
such condition. If the Company does not acknowledge in writing the existence of
Good Reason, Executive shall only be required to resign for Good Reason within
two years of the end of the Remedial Period.


f.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, unincorporated entity or other
entity.



g.
“Plan” means the Virtu Financial, Inc. Amended and Restated 2015 Management
Incentive Plan.



3.
Duties and Responsibilities.



a.
The Company hereby employs Executive and Executive hereby accepts employment,
subject to the terms and conditions contained herein, during the Term, as
Executive Vice President reporting to the Company’s Chief Executive Officer.
During the Term, Executive agrees to be employed by and devote substantially all
of Executive’s business time and attention to the Company and the promotion of
its interests and to use his best efforts to faithfully and diligently serve the
Company; provided, however, that, to the extent such activities do not
significantly interfere with the performance of his duties, services and
responsibilities under this Agreement, Executive shall be permitted to (i)
manage his personal, financial and legal affairs, (ii) serve on civic or
charitable boards and committees of such boards and (iii) to the extent approved
by the Board pursuant to a duly authorized resolution of the Board, serve on
corporate boards and committees of such boards. Executive will perform such
lawful duties and responsibilities as are commensurate with Executive’s titles
and positions and as are generally consistent with those exercised by Executive
prior to the Effective Date, and such other duties and responsibilities
commensurate with Executive’s titles and positions as may be reasonably
requested by the Chief Executive Officer from time to time. Executive will have
the authority customarily exercised by an individual serving as Executive Vice
President of a corporation of the size and nature of the Company. During the
Term, upon request shall serve as a director or an officer of one or more
subsidiaries of the Company, or of an Affiliate of the Company. Executive shall
not be compensated additionally in Executive’s capacity as a member of the Board
or as a director or officer of a subsidiary or Affiliate of the Company.



b.
During the Term, Executive’s principal place of employment shall be in the
Company’s principal office in Manhattan, New York. Executive acknowledges that
Executive’s duties and responsibilities shall require Executive to travel on
business to the extent reasonably necessary to fully perform Executive’s duties
and responsibilities hereunder.



4.
Compensation and Related Matters.



a.
Base Salary. As of the Effective Date, Executive shall receive an annual base
salary (“Base Salary”) of $500,000 per year, payable in accordance with the
Company’s normal payroll procedures and may be increased (but not decreased) by
the CEO together with the Compensation Committeee (as defined below) in its sole
discretion (such salary, as may be increased, the “Base Salary”). For the
avoidance of doubt, the position is exempt from any and all overtime laws.



b.
Annual Bonus. During the Term, for each calendar year, Executive shall be
eligible to receive an annual bonus (“Annual Bonus”) with a target Annual Bonus
amount of $1,500,000 (the “Target Bonus”) and a maximum Annual Bonus amount of
$2,500,000 (the “Maximum Bonus”). Eighty percent (80%) of the Annual Bonus shall
be based on the achievement of annual quantitative targets established in the
sole and absolute discretion of the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Virtu Financial, Inc. (“Virtu”)
together with the Company’s CEO (the “Quantitative Goals”) and the remaining
twenty percent (20%) of the Annual Bonus will be based on annual qualitative
targets established in the sole and absolute discretion of the Compensation
Committee together with the Company’s CEO (the “Qualitative Goals”).
Accordingly, up to $1,200,000 of the Target Bonus and $2,000,000 of the Maximum
Bonus may be earned based on the achievement of the Quantitative Goals and up to
$300,000 of the Target Bonus and $500,000 of the Maximum Bonus may be earned
based on the achievement of the Qualitative Goals. Any Annual Bonus payable may
be paid in a combination of cash and long-term equity, and the proportion
between cash and long-term equity will be entirely within the discretion of the
Company but is expected to be paid 40% in cash and 60% in stock and restricted
stock units in Virtu, which shall be subject to the terms and conditions of the
Plan and a separate award agreement. Any performance bonus will be paid at a
time such that it qualifies as a “short-term deferral” under Section 409A.



c.
Initial Equity Award. Shortly following the Effective Date, the Executive will
be granted 150,000 restricted shares of Class A common stock (“Stock”) of the
Company (the “Initial Equity Award”) which shall be earned and vest
in accordance with the terms hereof and the terms, the terms of the applicable
award agreement and the terms of the Plan.



i.
The Initial Equity Award shall be earned and vested in three separate annual
installments, and the number of shares earned with respect to the installment
for each calendar year ended during such period shall be determined based on the
percentage of the Company’s budgeted EBITDA achieved in such calendar year in
accordance with the following table:



Percentage of Budgeted
EBITDA Achieved
Number of Shares Earned
75% or more
50,000
74%
45,000
73%
40,000
72%
35,000
71%
30,000
70%
25,000
Less than 70%
0



If the percentage of the Company’s budgeted EBITDA achieved is greater than 70%
but less than 75%, then the amount of earned shares in the table above will be
determined based on linear interpolation.


ii.
To the extent any shares of Stock are earned with respect to the Initial Equity
Award in accordance with 4(c)(i), such shares shall vest on the last day of the
calendar year to which such instalment relates, subject in all cases to the
Executive’s continued employment through the applicable vesting date.



iii.
The Initial Equity Award will be issued pursuant to the Plan and will be subject
to the terms and conditions of the Plan and a separate award agreement attached
hereto as Exhibit A, which shall include the approval of the Compensation
Committee, and which shall also provide that in the event of Executive’s
termination other than for Cause or resignation for Good Reason (x) the next
scheduled vesting installment prorated for the number of days elapsed during the
applicable vesting period, plus (y) the full next installment of RSUs scheduled
for vesting, if any, shall together be deemed vested immediately upon such
termination (the “Initial Equity Award Acceleration”).



d.
Annual Equity Awards. In addition, commencing with calendar year 2020, Executive
shall be eligible to receive an equity award at the beginning of each calendar
year during his employment (each such grant, an “ Annual Equity Award ”) as
determined by the Compensation Committee together with the Company’s CEO. It is
the current intention of the Company that such Annual Equity Award will be in
the form of restricted shares of Stock; 50% of such shares shall vest on the
last day of the calendar year to which such award relates and the remaining 50%
shall vest on the last day of the subsequent calendar year, subject in all cases
to Executive’s continued employment through the applicable vesting date.



e.
Benefits and Perquisities. Executive will be eligible for all employee benefits
offered by the Company to employees in similar positions. The Company retains
the right to modify or change its benefits and compensation policy from time to
time, as it deems necessary, other than those provided for Executive in this
employment agreement. The Company also retains the right to assign Executive’s
employment agreement to an Affiliate, subject to the terms and conditions of
this Agreement.



f.
Indemification. The Company will indemnify Executive to the fullest extent
permitted by law and the Company’s governing documents.



5.
Termination of Employment.



a.
Executive’s employment under this Agreement may be terminated by either party at
any time and for any reason; provided, however, that Executive shall be required
to give the Company at least sixty (60) days’ advance written notice of any
voluntary resignation of Executive’s employment hereunder (other than
resignation for Good Reason) (and in such event the Company in its sole
discretion may elect to accelerate Executive’s date of termination of
employment, it being understood that such termination shall still be treated as
a voluntary resignation for purposes of this Agreement). Notwithstanding the
foregoing, Executive’s employment shall automatically terminate upon Executive’s
death.



b.
Upon termination, irrespective of the reason, the Company shall pay Executive:
(i) unpaid salary earned through the date of termination; (ii) compensation at
the rate of the salary for any vacation time earned but not used as of the date
Executive’s employment terminates in accordance with Company policies as then in
effect; (iii) reimbursement, in accordance with the Company’s policies and
procedures, for business expenses incurred by Executive but not yet paid as of
the date employment terminates; and (iv) all other payments, benefits or fringe
benefits to which Executive is entitled under the terms of the applicable
arrangements and/or applicable law (all of the foregoing clauses (i)-(iv)
collectively, the “Accrued Obligations”).



c.
If Executive’s employment under this Agreement is terminated (i) by the Company
without Cause, (ii) due to death or disability, (iii) by Executive for Good
Reason, or (iv) due to expiration of the Term on the Expiration Date as a result
of the Company delivering a notice of non-renewal as contemplated by Section 1,
in addition to the payments and benefits specified in Section 5(b), Executive
shall also receive the following termination payments and benefits on or
beginning with the first payroll whose cutoff date follows the date Executive’s
employment ends or according to such timing as otherwise set forth below
(collectively, the “Severance Benefits”):



i.
an amount equal to greater of (x) the sum of twelve (12) months’ Base Salary, at
the rate in effect immediately prior to termination (or, if higher, the highest
rate in effect within the preceding six months) and (y) an amount equal to the
total amount of Base Salary that Executive would have been entitled to receive
had Executive continued to be employed through the Expiration Date, payable in a
single lump sum on the next payroll date whose cutoff follows the day the
Release (as defined below) becomes irrevocable (or, if earlier, within five
business days folloing irrevocability), except where payment is delayed
according to the timing relating to the Release Period as set forth below or
pursuant to Section 409A (as defined below) (such date, the “Severance Payment
Date”);



ii.
any bonus that the Company had definitively determined to pay to Executive and
which was authorized and approved in accordance with the Company’s policies and
procedures but which had not yet been paid to as of the date of termination,
payable in a lump sum at the same date as provided under clause (i) above;



iii.
the Initial Equity Award Acceleration; and



iv.
the employer portion of COBRA continuation coverage for Executive and any
covered dependents will continue to be paid in accordance with the Company’s
regular payroll practices, so long as the Executive has not become actually
covered by the medical plan of a subsequent employer during any such month and
are otherwise entitled to COBRA continuation coverage, with such payments for up
to a maximum of twelve (12) months following the date of termination.



d.
Notwithstanding anything herein to the contrary, if at any time within twelve
(12) months following a Change in Control (as defined in the Plan as of the date
thereof) or in anticipation of a Change of Control towards which material steps
have been taken at the time of such termination and such Change of Control
actually occurs, Executive’s employment under this Agreement is terminated (i)
by the Company without Cause, (ii) due to death or disability, (iii) by
Executive for Good Reason, or (iv) due to expiration of the Term on the
Expiration Date as a result of the Company delivering a notice of non-renewal as
contemplated by Section 1, then in in lieu of the Severance Benefits described
in Section 5(c) the Executive shall be entitled to receive the following:



i.
An amount equalt to two (2) times the sum of (x) Executive’s Base Salary and (y)
the Annual Bonus (including any amounts deferred or satisfied through the grant
of equity awards) most recently awarded to Executive for completed fiscal years
of the Company payable in a single lump sum on the Severance Payment Date;



ii.
any bonus that the Company had definitively determined to pay to Executive and
which was authorized and approved in accordance with the Company’s policies and
procedures but which had not yet been paid to as of the date of termination,
payable in a lump sum at the same date as provided under clause (i) above;



iii.
the Initial Equity Award Acceleration; and



iv.
the benefits described in Section 5(c)(iv) above.



e.
For avoidance of doubt, all payments owed to the Executive under Section 5 of
this Agreement will be paid in a single lump sum on the Severance Payment Date.



f.
Notwithstanding anything else herein to the contrary, the Company’s obligation
to pay the benefits described herein shall be conditioned on the receipt of a
customary release and waiver of all claims (the “Release”) in a form
substantially consistent with the Company’s form separation agreement. Such
release and waiver must be executed and become irrevocable within sixty (60)
days following the date Executive’s employment ends (the”Release Period”). If
such Release Period ends in the calendar year subsequent to the calendar year in
which Executive’s employment ends and any Severance Benefits or the Change in
Control Bonus is subject to Section 409A, payment of such covered amounts will
not be made earlier than the first business day of that subsequent year.



g.
To the extent (i) any payments to which Executive becomes entitled under this
agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company, constitute deferred
compensation subject to Section 409A of the Internal Revenue Code (“Section
409A”) and (ii) Executive is deemed at the time of such termination of
employment to be a “specified” employee under Section 409A, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the 6-month period measured from the date of Executive’s “separation from
service” (as such term is at the time defined in regulations under Section 409A)
with the Company and (ii) the date of Executive’s death following such
separation from service, provided, however, that such deferral shall be effected
only to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty-percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum (without interest). To the
extent that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that (i) all payments hereunder are exempt from Section 409A to the maximum
permissible extent and, (ii) for any payments where such construction is not
tenable, so that those payments comply with Section 409A to the maximum
permissible extent. Payments pursuant to this Agreement (or referenced in this
Agreement), and each installment thereof, are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A. All references to termination of employment or similar terms shall be
deemed to mean separation from service within the meaning of Section 409A.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A: (x) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive in
any other calendar year, (y) the Company will reimburse Executive for expenses
for which Executive is entitled to be reimbursed on or before the last day of
the calendar year following the calendar year in which the applicable expense is
incurred or, if earlier, within 30 days after Executive has substantiated the
expense, and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.



6.
280G Matters.



a.
Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm shall determine that receipt of all Payments would subject
Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.”  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.

 
b.
If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give Executive
notice to that effect and a copy of the detailed calculation thereof, and
Executive may then elect, in his sole discretion, which and how much of the
Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount).  All determinations made by the Accounting Firm under this
Paragraph shall be binding upon the Company and Executive.  In connection with
making determinations under this Paragraph, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
Executive before or after the Change in Control, including any non-competition
provisions that may apply to Executive and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.



c.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for Executive’s benefit pursuant to this Agreement which should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for Executive’s
benefit pursuant to this Agreement could have been so paid or distributed (each,
an “Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder.  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Company to or for Executive’s benefit shall be repaid
by Executive to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes.  In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for Executive’s benefit
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. All fees and expenses of the Accounting Firm in
implementing the provisions of this Paragraph shall be borne by the Company.



d.
Definitions.  The following terms shall have the following meanings for purposes
of this Paragraph. (1)  A “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for Executive’s benefit, whether paid or payable pursuant to this
Agreement or otherwise; (2)  “Agreement Payment” shall mean a Payment paid or
payable pursuant to this Agreement (disregarding this Paragraph); (3)  “Net
After-Tax Receipt” shall mean the Present Value of a Payment net of all taxes
imposed on Executive with respect thereto under Sections 1 and 4999 of the Code
and under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as Executive shall certify, in Executive’s sole
discretion, as likely to apply to Executive in the relevant tax year(s); (4) 
“Accounting Firm” shall mean the Company’s regular auditor, unless Executive
objects to the use of that auditor, in which event the auditor shall be an
independent auditor or other independent professional services organization that
is a certified public accounting firm recognized as an expert in determinations
and calculations for purposes of Section 280G of the Code selected by the
Company and reasonably acceptable to Executive, which auditor shall not, without
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control (the “Auditor”);
(5)  “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment; and (6) “Reduced Amount”
shall mean the amount of Agreement Payments that (x) has a Present Value that is
less than the Present Value of all Agreement Payments and (y) results in
aggregate Net After-Tax Receipts for all Payments that are greater than the Net
After-Tax Receipts for all Payments that would result if the aggregate Present
Value of Agreement Payments were any other amount that is less than the Present
Value of all Agreement Payments.



7.
Mutual Arbitration. Executive and the Company both knowingly and voluntarily
agree to a pre-dispute arbitration clause so that should any controversy or
dispute arise in connection with Excutive’s employment, the cessation of
Executive’s employment or the interpretation of this agreement, Executive and
the Company agree to the arbitration of any and all such claims at a site in New
York, before a neutral panel of the American Arbitration Association or JAMS, as
dictated by the underlying facts and circumstances giving rise to Executive’s
claim(s). In the course of any arbitration pursuant to this agreement, Executive
and the Company agree: (a) to request that a written award be issued by the
panel, and (b) that each side is entitled to receive any and all relief they
would be entitled to receive in a court proceeding, except that Executive agrees
to waive any claim or right Executive may have for punitive or other indirect or
consequential damages. Executive and the Company knowingly and voluntarily agree
to enter into this arbitration clause and to waive any rights that might
otherwise exist to request a jury trial or other court proceeding, except that
Executive agrees that the Company may seek and obtain from a court any
injunctive or equitable relief necessary to maintain (and/or to restore) the
status quo or to prevent the possibility of irreversible or irreparable harm
pending final resolution of mediation, arbitration or court proceedings, as
applicable. The agreement between Executive and the Company to arbitrate
disputes includes, but is not limited to, any claims of unlawful discrimination
and/or unlawful harassment under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
New York Civil Rights Laws, the New York Executive Law, the New York City Human
Rights Law, or any other federal, state of local law relating to discrimination
in employment and any claims relating to wage and hour claims and any other
statutory or common law claims. If Executive is deemed an associated person
under FINRA’s rules, this agreement does not prohibit or restrict Executive from
filing an arbitration claim in the FINRA arbitration forum as specified in FINRA
rules.



8.
Offset and Mitigation. No payments due Executive hereunder shall be subject to
any offset for obligations owed by Executive to the Company or its Affiliates
(except as required by applicable law). In no event shall Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement.



9.
Restrictive Covenants. Executive acknowledges and agrees that Executive shall
continue to be bound by the restrictive covenants to which he is presently
bound, including those set forth in the Proprietary Agreement (as defined below)
(collectively, the “Restrictive Covenants”), in accordance with the terms and
conditions thereof; provided, however, that the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made: (A) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney;
and (B) solely for the purpose of reporting or investigating a suspected
violation of law; or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If the Executive files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Company’s trade secrets to the Executive’s attorney
and use the trade secret information in the court proceeding if the Executive:
(1) files any document containing the trade secret under seal; and (2) does not
disclose the trade secret, except pursuant to court order.



10.
Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates are and shall
remain the property of the Company, and Executive shall immediately return such
property to the Company upon the termination of Executive’s employment and, in
any event, at the Company’s request and subject to inspection in accordance with
applicable Company employee policies generally, except as may otherwise be
agreed by Executive and the Company at the time of termination; provided, that
Executive shall be permitted to retain a copy of his contacts/rolodex,
including in electronic form.



11.
Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Sections 9 or 10 would cause
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate.  Accordingly, Executive agrees
that, notwithstanding any provision of this Agreement to the contrary, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Sections 9 or 10 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.



12.
Representations of Executive; Advice of Counsel.



a.
Executive represents, warrants and covenants that as of the date hereof: (i)
Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) Executive is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term, and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.



b.
Prior to execution of this Agreement, Executive was advised by the Company of
Executive’s right to seek independent advice from an attorney of Executive’s own
selection regarding this Agreement. Executive acknowledges that Executive has
entered into this Agreement knowingly and voluntarily and with full knowledge
and understanding of the provisions of this Agreement after being given the
opportunity to consult with counsel. Executive further represents that in
entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.



13.
Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), and any investigation
and/or defense of any claims asserted against the Company or its Affiliates,
which relates to events occurring during Executive’s employment with the Company
and its Affiliates as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial); provided that with respect to such cooperation occurring following
termination of employment, the Company shall reimburse Executive for expenses
reasonably incurred in connection therewith, and further provided that any such
cooperation occurring after the termination of Executive’s employment shall be
scheduled so as not to unreasonably interfere with Executive’s business or
personal affairs.



14.
Withholding. The Company may deduct and withhold from any amounts payable under
this Agreement such Federal, state, local, non-U.S. or other taxes as are
required to be withheld pursuant to any applicable law or regulation.



15.
Assignment.



a.
This Agreement is personal to Executive and without the prior written consent of
the Company shall not be assignable by Executive, except for the assignment by
will or the laws of descent and distribution of any accrued pecuniary interest
of Executive, and any assignment in violation of this Agreement shall be void.
The Company may only assign this Agreement, and its rights and obligations
hereunder, in accordance with the terms of Section 14(b).



b.
This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death or disability, Executive’s estate, successors, heirs and assigns in the
case of any payments due to Executive hereunder). The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise. Following a Change in Control, if the Company is not the ultimate
parent corporation and the Company’s common stock is not publicly traded, the
“Board of Directors” or “Board” as used in this Agreement shall refer to the
board of directors of the ultimate parent of the Company.



c.
Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.



16.
Governing Law; No Construction Against Drafter. This Agreement shall be deemed
to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or drafted such provision.



17.
Amendment; No Waiver; Severability.



a.
No provisions of this Agreement may be amended, modified, waived or discharged
except by a written document signed by Executive and a duly authorized officer
of the Company (other than Executive). The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No failure or delay by either party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.



b.
If any term or provision of this Agreement is invalid, illegal or incapable of
being enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
so long as the economic and legal substance of the transactions contemplated by
this Agreement is not affected in any manner materially adverse to any
party; provided, that in the event that any court of competent jurisdiction
shall finally hold in a non- appealable judicial determination that any
provision of Section 7, 8 or 9 (whether in whole or in part) is void or
constitutes an unreasonable restriction against Executive, such provision shall
not be rendered void but shall be deemed to be modified to the minimum extent
necessary to make such provision enforceable for the longest duration and the
greatest scope as such court may determine constitutes a reasonable restriction
under the circumstances.  Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.



18.
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter, except that the terms of the Proprietary Invention Assignment,
Noncompetition and Confidentiality Agreement (the “Proprietary Agreement”) dated
on or around April 17, 2019, the letter agreements dated on April 17, 2019, July
3, 2019 and September 3, 2019, and Executive’s joinder agreement to the Amended
and Restated Limited Liability Company Agreement of Virtu Employee Holdco LLC
shall each continue in full force and effect in accordance with their terms, and
any award agreements issued pursuant to the Plan shall continue in full force
and effect in accordance with their terms.  



19.
Survival. The rights and obligations of the parties under the provisions of this
Agreement shall survive, and remain binding and enforceable, notwithstanding the
expiration of the Term, the termination of this Agreement, the termination of
Executive’s employment hereunder or any settlement of the financial rights and
obligations arising from Executive’s employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.



20.
Notices. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one (1) business day in the
case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address for a party as shall
be specified by like notice):



If to the Company:            Virtu Financial
One Liberty Plaza, 5th Floor
New York, NY 10006
Attn: Legal Department
E-mail: Legal @virtu.com


If to Executive:
At the most recent address on file in the
Company’s records



Notices delivered by email shall have the same legal effect as if such notice
had been delivered in person.


21.
Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.



22.
Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.



    
[Signature Page Follows]








This Agreement has been duly executed by the parties as of the date first
written above.




VIRTU FINANCIAL OPERATING LLC






By: ________________
Name: Douglas A. Cifu
Title: Chief Executive Officer








By: ________________
Name: Brett Fairclough










1

